NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Non-Final Rejection filed on 04/20/2021.
Claims 1, 8, and 10 have been amended and overcome the 101 rejection.
The Double Patenting rejection over copending app 14/049,063 is withdrawn in response to the Terminal Disclaimer filed on 06/28/2021.
Claims 1-11 are now pending and allowable.
REASONS FOR ALLOWANCE
With particular respect to withdrawal of the §101 rejection during prosecution, the Examiner notes that the §101 rejection has been overcome based on a finding that the system recites an ordered combination of claim steps/elements that go beyond merely linking an abstract idea to a particular technological environment. In particular, while the Examiner maintains that the claims describe the abstract idea to gathering and correlating data (a mental process for performing mathematical concepts are categorized as “An Idea ‘Of Itself’”, which the courts have defined as an idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper”), the Examiner notes that the claimed invention’s utilization of sensing devices and location information to generate correlation variables in a defined period, as recited in the claims, renders the claimed invention 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hamilton, II; Rick A., METHOD, SYSTEM AND PROGRAM PRODUCT FOR DISTRIBUTION OF FEEDBACK AMONG CUSTOMERS IN REAL-TIME, .U.S. PGPub 20090112683The present invention relates to the field of computer systems and software, and more specifically to a method, system and computer program product for enabling distribution or sharing of feedback among customers in a retail environment, in real-time.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Arif Ullah whose telephone number is 571.270.0161. The Examiner can normally be reached on Monday-Friday, 10:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Eric Stamber, can be reached at 571.272.6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.    For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/Arif Ullah/
Primary Examiner, Art Unit 3683